Case 1:17-cr-00684-ER Document 313 Filed 05/08/19 Page 1 of 4

 

USDC SDNY

DOCUMENT |

ELECTRONICALLY FILED: J
UNITED STATES DISTRICT COURT Doc# ae
SOUTHERN DISTRICT OF NEW YORK - DATE FILED)... BI iro

 

UNITED STATES OF AMERICA
~V~

CHRISTIAN DAWKINS and : Verdict Sheet
MERL CODE, S117 Cr. 684 (ER)

Defendants.

PLEASE CHECK (VY) EACH ANSWER
The Jury’s verdict must be unanimous on each question
COUNT ONE: Conspiracy to Commit Bribery
As to Count One, how do you find the defendant, CHRISTIAN DAWKINS, guilty or not guilty?
GUILTY Xx __ NOT GUILTY.
As to Count One, how do you find the defendant, MERL CODE, guilty or not guilty?

GUILTY x NOT GUILTY

COUNT TWO: Bribery

As to Count Two, how do you find the defendant, CHRISTIAN DAWKINS, guilty or not guilty?
GUILTY x NOT GUILTY

As to Count Two, how do you find the defendant, MERL CODE, guilty or not guilty?

GUILTY NOT GUILTY x

 
Case 1:17-cr-00684-ER Document 313 Filed 05/08/19 Page 2 of 4

* ha Sap

| COUNT THREE: Conspiracy to Commit Honest Services Wire Fraud

As to Count Three, how do you find the defendant, CHRISTIAN DAWKINS, guilty or not
guilty?

GUILTY NOT GUILTY x

As to Count Three, how do you find the defendant, MERL CODE, guilty or not guilty?

GUILTY NOT GUILTY_

COUNT FOUR: Honest Services Wire Fraud — Lamont Evans
As to Count Four, how do you find the defendant, CHRISTIAN DAWKINS, guilty or not guilty?

GUILTY NOT GUILTY X

COUNT FIVE: Honest Services Wire Fraud — Emanuel Richardson

As to Count Five, how do you find the defendant, CHRISTIAN DAWKINS, guilty or not guilty?

GUILTY NOT GUILTY_X
Case 1:17-cr-00684-ER Document 313 Filed 05/08/19 Page 3 of 4

COUNT SIX: Conspiracy to Violate the Travel Act
As to Count Six, how do you find the defendant, CHRISTIAN DAWKINS, guilty or not guilty?
GUILTY NOT GUILTY Xx

As to Count Six, how do you find the defendant, MERL CODE, guilty or not guilty?

GUILTY NOT GUILTY X

[Proceed to sign the verdict sheet. ]

Dated: New York, New York
May $, 2019

 

yo" Of Foreperson

Chloe Dumnv.sliny

* . WZ
Print name

 

 
Case 1:17-cr-00684-ER Document 313 Filed 05/08/19 Page 4 of 4

[intentionally left blank]
